 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 879 
In the House of Representatives, U. S.,

June 17, 2010
 
RESOLUTION 
Supporting the goals and ideals of American Education Week. 
 
 
Whereas the National Education Association has designated November 14 through November 20, 2010, as the 89th annual observance of American Education Week; 
Whereas public schools are the backbone of the Nation’s democracy, providing young people with the tools they need to maintain the Nation's precious values of freedom, civility, and equality; 
Whereas by equipping young people in the United States with both practical skills and broader intellectual abilities, public schools give them hope for, and access to, a productive future; 
Whereas people working in the field of public education, be they teachers, higher education faculty and staff, custodians, substitute educators, bus drivers, clerical workers, food service professionals, workers in skilled trades, health and student service workers, security guards, technical employees, or librarians, work tirelessly to serve children and communities throughout the Nation with care and professionalism; and 
Whereas public schools are community linchpins, bringing together adults, children, educators, volunteers, business leaders, and elected officials in a common enterprise: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of American Education Week; and 
(2)encourages the people of the United States to observe National Education Week by reflecting on the positive impact of all those who work together to educate children. 
 
Lorraine C. Miller,Clerk.
